Title: 27 Saturday.
From: Adams, John
To: 


       The Stream of Life sometimes glides smoothly on, through flowry meadows and enamell’d planes. At other times it draggs a winding reluctant Course through offensive Boggs and dismal gloomy Swamps. The same road now leads us thro’ a spacious Country fraught with evry delightful object, Then plunges us at once, into miry Sloughs, or stops our passage with craggy and inaccessible mountains. The free roving Songster of the forest, now rambles unconfin’d, and hopps from Spray to Spray but the next hour perhaps he alights to pick the scattered Grain and is entangled in the Snare. The Ship, which, wafted by a favourable gale, sails prosperously upon the peaceful Surface, by a sudden Change of weather may be tossed by the Tempest, and driven by furious, opposite winds, upon rocks or quicksands. In short nothing in this world enjoys a constant Series of Joy and prosperity.
      